Citation Nr: 1536435	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for migraine headaches.

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative joint disease (left knee degenerative joint disease disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative joint disease (right knee degenerative joint disease disability).

4.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with facet arthritis (low back disability).

5.  Entitlement to an increased disability rating in excess of 0 percent for external hemorrhoids.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to specially adapted housing.

8.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  During the course of this appeal, the RO in Gretna, Louisiana, relocated to New Orleans, Louisiana.

In April 2010, the Veteran requested a hearing before the Board; however, the Veteran withdrew the hearing request in a September 2011 letter before a hearing was scheduled.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

The issues of increased ratings for the low back disability, the left and right knee degenerative joint disease disabilities, and entitlement to a TDIU and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period from December 19, 2005, the migraine headache disability manifested two to three characteristic prostrating attacks per week, accompanied by nausea, photophobia, and sonophobia, managed by pain medication and sleep, and resulting in workplace absenteeism that more nearly approximates severe economic inadaptability.

2.  For the entire rating period from March 24, 2006, the external hemorrhoid disability has manifested mild, painful hemorrhoids.  

3.  The Veteran has a current permanent and total disability rating, which includes a 100 percent disability rating for posttraumatic stress disorder, effective February 28, 2011. 

4.  The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.

5.  The Veteran's permanent and total disability is not due to blindness in both eyes with 5/200 visual acuity or less.

6.  The Veteran's permanent and total disability is not due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from December 19, 2005, the criteria for an increased disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a compensable disability rating for external hemorrhoids have not been met or more nearly approximated for the entire rating period from March 24, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.114, DC 7336 (2015).

3.  The criteria for a special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As to the claim for a special home adaptation grant, the facts regarding the claim are not in dispute, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a June 2006 letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran to submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that should be submitted in support of the claims, including the effect that worsening has on employment and daily life.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the rating issues.  Both letters included information regarding how VA determines disability ratings and effective dates, including the impact of the conditions upon employment and daily life.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in September 2006.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination reports, and the Veteran's written statements regarding the nature and severity of the service-connected disabilities.

VA examined the migraine headache and external hemorrhoid disabilities in July 2006.  The July 2006 VA examiner interviewed the Veteran regarding past and present symptoms for both disabilities, performed physical examinations and diagnostic testing, and reported on the relevant diagnostic criteria.  As such, the Board finds that July 2006 VA examination report is adequate and that no further medical opinion is needed to decide the issues of ratings for the service-connected migraine headache and external hemorrhoid disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating for Migraine Headaches

Service connection for migraine headaches was established in a July 1993 rating decision, which assigned an initial 10 percent disability rating, effective July 1, 1993.  The disability rating was subsequently raised to 30 percent from May 10, 2004.  On December 19, 2005, the Veteran filed a claim for an increased disability rating for migraine headaches, based on reported worsening headache pain.

For the entire rating period from December 19, 2005, the service-connected migraine headache disability has been rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating (maximum) is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from December 19, 2005, the migraine headache disability manifested two to three characteristic prostrating attacks per week, accompanied by nausea, photophobia, and sonophobia, managed by pain medication and sleep, and resulting in workplace absenteeism that more nearly approximates severe economic inadaptability.  In January 2006, the Veteran reported that he could not work due to back pain and migraine headaches.  See January 23, 2006 VA treatment record.  VA treatment records from February 2006 show that the Veteran reported migraines every two to three days, requiring monthly refills of prescription pain medication for treatment.  The Veteran indicated that the migraine headaches generally resolved after sleep.

VA examined the migraine headache disability in July 2006.  The Veteran reported that migraine headaches were still occurring two to three times per week, and were accompanied by nausea, photophobia, and sonophobia.  The Veteran stated that he had to stay in dark rooms to help treat migraine headaches.  In the September 2009 VA Form 9, the Veteran reported that migraine headache frequency had increased to three to four times per week.

In sum, the evidence demonstrates that the service-connected migraine headache disability has manifested at least two to three migraine headaches per week that have been productive of severe economic inadaptability for the entire rating period from December 19, 2005.  The Veteran has managed the migraine headaches with prescription pain medication, sleep, and isolation in dark rooms.  During this time, the Veteran was able to hold full time positions as a security officer (2004 - 2006) and as a stock clerk (2007).  See Social Security Administration disability benefit records.  Nevertheless, the Veteran reported significant missed time at work - estimated as three months per year - due to several ailments including chronic pain related to the back, the knees, and the migraine headaches.  See March 2006 VA Form 21-8940.  

Although the record does not include statements from employers, a timeline or employment record regarding absenteeism, or any evidence other than the Veteran's statements to corroborate the Veteran's account of missed work, based on the Veteran's report of symptoms and time lost from work, the Board resolves reasonable doubt in the Veteran's favor to find that, for the entire increased rating period from December 19, 2005, the migraine headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  Accordingly, the evidence more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 for the entire increased rating period from December 19, 2005.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.124a.  The Board finds that the service-connected migraine headache disability is rated at the highest schedular rating under Diagnostic Code 8100; therefore, an increased schedular rating in excess of 50 percent is not available.

Increased Rating for External Hemorrhoids

Service connection for external hemorrhoids was established by a May 1996 rating decision that assigned an initial noncompensable (0 percent) disability rating, effective July 1, 1992.  The Veteran contends that a compensable disability rating for hemorrhoids is warranted based on pain.  See November 2014 VA Form 646.

For the entire rating period from March 24, 2006, the service-connected external hemorrhoid disability has been rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable disability rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is warranted when there is evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from March 24, 2006, the external hemorrhoid disability has manifested mild, painful hemorrhoids.  VA examined the external hemorrhoids in July 2006.  The Veteran reported no bleeding, itching, or pain related to the external hemorrhoids for the past two years.  Rectal examination found two external hemorrhoids, with no bleeding and no evidence of thrombosis.  There was normal sensation at the anus, normal tone at the anal sphincter, normal ability of the anal sphincter to voluntarily contract and relax, and no rectal masses.  The lumen of the anus and rectum were normal.  Neither VA nor private medical treatment records show treatment for external hemorrhoids, to include hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

In sum, the weight of the lay and medical evidence is against finding that the external hemorrhoid disability manifested external hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences at any point during the rating period from March 24, 2006.  The evidence includes only one examination of the external hemorrhoids, at which time there were two external hemorrhoids with no bleeding or thrombosis.  While the November 2014 representative statement asserting painful hemorrhoids indicated that the external hemorrhoids are painful, which is a new symptom since the July 2006 VA examination, the evidence does not show or even suggest that the external hemorrhoids more nearly approximate hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For these reasons, the Board finds that, for the increased rating period from March 24, 2006, the criteria for a compensable schedular rating under Diagnostic Code 7336 has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the schedular criteria are adequate to rate the migraine headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and severe economic inadaptability due to headaches and related attacks.  The chronic headache disability has manifested chronic migraines with nausea, photophobia, and sonophobia, and resulted in workplace absenteeism.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The Board has also finds that the schedular criteria for rating hemorrhoids reasonably describe all symptoms and functional impairment associated with the disability.  The external hemorrhoids have been manifested by painful external hemorrhoids.  The noncompensable schedular rating under Diagnostic Code 7336 contemplates hemorrhoid symptomatology commensurate with mild or moderate hemorrhoids.  The schedular criteria under Diagnostic Code 7336 do not delineate the symptomatology for the noncompensable rating for mild or moderate hemorrhoids and, instead, more generally consider the overall disability picture, without limitation of factors for consideration; however, the criteria for a compensable rating provide guidance in that, if the hemorrhoids are not shown to be severe enough to approximate the criteria for a 10 percent or 20 percent schedular rating, it is reasonable to conclude that the hemorrhoids more closely approximate schedular criteria for a 0 percent rating under Diagnostic Code 7336. 

As explained above, the hemorrhoids do not meet or approximate the criteria for a compensable rating and, in fact, show that the hemorrhoids are of a lesser severity than the symptoms and functional impairment contemplated in a compensable schedular rating.  In consideration of the foregoing, the Board finds, after comparing the symptoms manifested by the Veteran to the schedular criteria for the current rating, that the external hemorrhoids symptoms are fully contemplated in the current noncompensable schedular rating; therefore, because the schedular rating criteria are adequate to rate the service-connected external hemorrhoids, no extraschedular referral is warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are posttraumatic stress disorder (PTSD), Parkinson's disease, type II diabetes mellitus, right and left knee degenerative joint disease, lumbosacral strain with facet arthritis, tinnitus, and bilateral hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the migraine headache and external hemorrhoid disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the migraine headache and external hemorrhoid disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Special Home Adaptation Grant Legal Criteria and Analysis

The Veteran contends that he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing, and, in doing so, has also raised a claim of entitlement to a special home adaptation grant.  Specifically, the Veteran asserts entitlement to specially adapted housing based on loss of use of the right side, both legs, and back pain.  See, e.g., July 2007 VA Form 26-4555.

Where entitlement to assistance in acquiring specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

Initially, the Board finds that the Veteran has a current permanent and total disability rating.  The Veteran is service connected for PTSD, rated at 100 percent disabling from February 28, 2011.  Prior to the effective date of the 100 percent disability rating for PTSD, the combined disability rating of the other service-connected disabilities was 60 percent.  As noted in the discussion above, the other service-connected disabilities are Parkinson's disease, type II diabetes mellitus, right and left knee degenerative joint disease, lumbosacral strain with facet arthritis, tinnitus, and bilateral hearing loss.  

The Board next finds that the Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.  The Veteran has not alleged anatomical loss or loss of use of both hands in any statement to VA, and the Veteran is not service connected for any hand or upper extremity disabilities.  

The Board also finds that the Veteran's permanent and total disability is not due to blindness in both eyes with 5/200 visual acuity or less.  While the medical evidence does not include results of any recent visual acuity testing, the Veteran is not service connected for any eye disability and the Veteran has not asserted any visual impairment.  

Lastly, the Board finds that the Veteran's permanent and total disability is not due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Neither the lay nor medical evidence provide any indication that the Veteran is disabled due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  The Veteran is not service connected for any burn or inhalation injuries, or the residuals of any burn or inhalation injuries.  

In sum, while the Veteran has compensation based on permanent and total service-connected disability, it is undisputed that the permanent and total service-connected disability does not include the anatomical loss of loss of use of both hands, and is not due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  In other words, the record does not include any evidence, to include the medical evidence and the Veteran's lay statements, to indicate that the Veteran's permanent and total disability includes anatomical loss of loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation 







injury.  As the undisputed evidence does not meet the criteria of 38 C.F.R. 
§ 3.809a(b) for a special home adaptation grant, the claim must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

For the entire increased rating period from December 19, 2005, an increased rating of 50 percent, but no higher, for migraine headaches is granted.

For the entire increased rating period from March 24, 2006, a compensable disability rating for external hemorrhoids is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for increased ratings for the low back disability, the left and right knee degenerative joint disease disabilities, and entitlement to a TDIU and specially adapted housing.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Increased Rating for the Low Back Disability

In the November 2014 VA Form 646, the representative stated that the Veteran contends that the low back disability has worsened since the December 2008 VA spine examination.  Of additional importance is the December 2008 VA examiner's opinion that non-service-connected lumbar spine degenerative disc disease with L3-4 herniation and right leg radiculitis is less likely than not caused by or a result of the service-connected lumbosacral strain and facet arthritis disability.  This opinion is important in light of a subsequent opinion by the October 2014 VA diabetes examiner, who opined that lower extremity radiculopathy is related to the service-connected "lumbar spine condition," but only discussed lumbar spine disc desiccation, which has not been attributed to either non-service-connected degenerative disc disease or service-connected facet arthritis.

Given the passage of over six years since the December 2008 VA spine examination, the representative's statement regarding worsening back symptoms, and the possibility of additional symptoms, such as radiculopathy, that could be related to the service-connected low back disability or need to be differentiated from the service-connected disability, the Board finds that that a new examination is needed to provide VA with a clearer picture of the current severity of the Veteran's low back disability, and to relate or differentiate the lower extremity radiculopathy.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a an examination was too remote in time to adequately support a decision on appeal for an increased rating).

Increased Ratings for the Left and Right Knee 
Degenerative Joint Disease Disabilities

Similar to the discussion above, the representative indicated that the Veteran contends that bilateral knee pain and instability have increased since the July 2006 VA knee examination.  As nearly nine years have passed since the July 2006 VA knee examination, and the representative has asserted worsening knee symptoms, the Board finds that that a new examination is needed to provide VA with a clearer picture of the current severity of the Veteran's left and right knee degenerative joint disease disabilities.  See Allday, 7 Vet. App. at 526; see also Caffrey.

TDIU

The Board finds that any decision with respect to issues of increased ratings for the low back and bilateral knee disabilities may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal because the Veteran's overall disability percentage could be increased and the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation could be expanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Specially Adapted Housing

Similar to the discussion regarding entitlement to a TDIU, the Board finds that the issue of entitlement to specially adapted housing is inextricably intertwined with the increased rating claims.  Specifically, the evidence demonstrates that the Veteran has, at various times, required assistive devices for ambulation including a walker and a wheelchair.  While the Veteran is service connected for low back and bilateral knee disabilities - each rated as 10 percent disabling - there are other current disorders, such as lumbar spine degenerative disc disease and lower extremity radiculopathy, which are not currently service connected.

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if a veteran is entitled to compensation for permanent and total service-connected disability(ies) due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2015).

As the issues of increased ratings for the low back, left knee, and right knee disabilities are being remanded for VA examinations and medical opinions, there is potential for new evidence regarding service-connected disability symptoms necessary to adjudicate the issue of entitlement to specially adapted housing.  Specifically, the requested development regarding the etiology of lower extremity radiculopathy is relevant to a finding of loss of use of both extremities.  Consideration of entitlement to specially adapted housing must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Harris, 1 Vet. App. at 183.  

Accordingly, the issues of increased ratings for the low back disability, the left and right knee degenerative joint disease disabilities, and entitlement to a TDIU and specially adapted housing are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the current severity and extent of the service-connected lumbosacral strain with facet arthritis, right knee degenerative joint disease, and left knee degenerative joint disease disabilities, including the question of whether lower extremity radiculopathy is caused by the service-connected back disability.  The relevant documents in the electronic claims folders should be made available for review in connection with this examination(s).  All indicated tests and studies should be performed.

After reviewing the file and examining the Veteran, the VA examiner should provide the following opinions:

A) What is the most likely cause of the degenerative disc disease? 

	i) Is it at least as likely as not (50 percent or greater) that the current lumbar spine degenerative disc disease is caused by the service-connected lumbosacral strain with facet arthritis?  When providing this opinion, please comment on the December 2008 VA medical opinion regarding the etiology of the lumbar spine degenerative disc disease, and the medical history addressed by the December 2008 VA examiner.

	ii) Is it at least as likely as not (50 percent or greater) that the current lumbar spine degenerative disc disease was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected lumbosacral strain with facet arthritis?  When providing this opinion, please comment on the December 2008 VA medical opinion regarding the etiology of the lumbar spine degenerative disc disease, and the medical history addressed by the December 2008 VA examiner.


B)  What is the most likely cause of the bilateral lower extremity radiculopathy?  

	i) Is the current lower extremity radiculopathy caused by the current lumbar spine degenerative disc disease?  When providing this opinion, please comment on the October 2014 VA diabetes examination report, which includes the October 2014 VA examiner's opinion that neuropathic symptoms are most likely indicative of radiculopathy related to the back.

	ii) Is it at least as likely as not (50 percent or greater) that the current bilateral lower extremity radiculopathy is caused by the service-connected lumbosacral strain with facet arthritis?

	iii) If the current bilateral lower extremity radiculopathy is not caused by the service-connected lumbosacral strain with facet arthritis, is it at least as likely as not (50 percent or greater) that the current bilateral lower extremity radiculopathy was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected lumbosacral strain with facet arthritis?

C) Does the Veteran have loss or loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

D)  If the Veteran has loss of use of the lower extremities, what is the cause of the loss of use of the lower extremities? 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  The VA examiner should set forth all examination findings, along with complete rationale for any conclusions reached.   

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


